UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


HECTOR MORA, et al.,
on behalf of themselves, FLSA Collective Plaintiffs,
and Class Members,

                        Plaintiffs,
                                                            Case No.: 16-cv-4373 (RML)
   -   against -

BAREBURGER GROUP LLC, et al.,

                        Defendants.




        MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFFS’ MOTION
       TO ENFORCE THE SETTLEMENT AGREED UPON BY THE PARTIES

                           LEE LITIGATION GROUP, PLLC
                                    C.K. Lee (CL 4086)
                              148 West 24th Street, 8th Floor
                                   New York, NY 10011
                                    Tel: (212) 465-1188
                                    Fax: (212) 465-1181
                                  Attorneys for Plaintiffs,
                        FLSA Collective Plaintiffs, and Class Members
                                 TABLE OF CONTENTS

TABLE OF AUTHORITIES……………………………………………………………………….ii

PRELIMINARY STATEMENT…………………………………………………………………...1

BACKGROUND AND PROCEDURAL HISTORY……………………………………………...1

ARGUMENT……………………………………………………………………………………….3

I.   THE COURT SHOULD ENFORCE THE SETTLEMENT ENTERED INTO BY THE
PARTIES AS MEMORIALIZED BY THE LEGALLY BINDING TERM SHEET……………...4

        A.    The Term Sheet Constitutes A Binding Contract Between the Parties……………..4

        B.    Cheeks Does Not Prevent Enforcement of The Agreed-Upon Class
              Settlement…………………………………………………………………………..7

II.   THE COURT SHOULD AWARD FEES AND INTEREST TO PLAINTIFFS………………7

        A.    New Legal Fees Incurred…………………………………………………………..7

        B.    Interest Penalties Should Be Granted ……….……………………………………..9

CONCLUSION…………………………………………………………………………………...10

EXHIBIT A – Term Sheet
EXHIBIT B – The Parties’ Email Correspondence
EXHIBIT C – Joint Letter to Court Regarding Settlement
EXHIBIT D – Letter to Court to Withdraw as Counsel
EXHIBIT E – Letter For Extension of Time to File Proposed Settlement
EXHIBIT F – Attorney Time Sheets




                                             i
                                                  TABLE OF AUTHORITIES
CASES
Atrium Cos. V. Unite Here!, 2011 U.S. Dist. LEXIS 99442,
(S.D.N.Y. July 21, 2011)……………………………………………...…………………………….8
Advanced Magnetic Closures, Inc. v. Rome Fastener Corp., 607 F.3d 817
(Fed. Cir. 2010)…………...………………………………………………………………………...8
Benicorp Ins. Co. v. Nat'l Med. Health Card Sys., 447 F. Supp. 2d 329
(S.D.N.Y. 2006) ................................................................................................................................ 4
Brodeur v. City of N.Y., No. 04-CV-1859(JG), 2005 U.S. Dist. LEXIS 10865
(E.D.N.Y. May 13, 2005) ................................................................................................................. 4
Brown v. Cara, 420 F.3d 148 (2d Cir. 2005).................................................................................... 5
Earthlink, Inc. v. Pope, No. 1:03-CV-2558-JOF, 2007 U.S. Dist. LEXIS 17599,
(N.D. Ga. Mar. 14, 2007)…………………………… …………………………….………..………6
Galanis v. Harmonie Club of N.Y., 2014 U.S. Dist. LEXIS 140591
(S.D.N.Y. Oct 2, 2014) ................................................................................................................. 5, 6
Gold v. Deutsche Aktiengesellschaft, 365 F.3d 144 (2d. Cir. 1987)…………………….………….7
Goodyear Tire & Rubber Co. v. Haeger, 137 S. Ct. 1178 (2017)………………….………………..7
Jackson v. N.Y. City Dep't of Educ., 2012 U.S. Dist. LEXIS 77305
(S.D.N.Y. June 4, 2012) ................................................................................................................... 6
Meetings & Expositions, Inc. v. Tandy Corp., 490 F.2d 714 (2d Cir. 1974) .................................... 4
Omega Eng'g, Inc. v. Omega, S.A., 432 F.3d 437 (2d Cir. 2005) .................................................... 3
Red Ball Interior Demolition Corp. v. Palmadessa, 173 F.3d 481 (2d Cir. 1999)........................... 4
Singer v. Xipto Inc., 852 F.Supp.2d 416 (S.D.N.Y. 2012) ............................................................... 6
United States v. United States Currency in the Sum of Six Hundred Sixty Thousand, Two Hundred
  Dollars, 423 F. Supp. 2d 14 (E.D.N.Y. 2006) .............................................................................. 4
Vacold LLC v. Cerami, 545 F.3d 114 (2d Cir. 2008)………………………………………………..6
Zuric Am, Ins. Co. v. Team Tankers A.S., 811 F.3d 584 (2d Cir. 2016)……………………………...8


STATUTES:
28 U.S.C. § 1927……………………………………………………………………………......8, 9
NY CPLR § 5004…………………………………………………………………………………9




                                                                       ii
                                       PRELIMINARY STATEMENT

           Plaintiffs, HECTOR MORA, VICTORINO GALLARDO, RAUL REYES, JOHAN

GOMEZ, CONSTANTINO MAXIMO, TOMAS CUIN, RICARDO MORALES, JOSE JUAN

MAYA ALVAREZ, ANGEL ORTEGA ALMONTE, ALEJANDRO GRAJALES, CIRILO

OLIVIER GARCIA, DOMINGO EDUARDO GOMEZ MARTINEZ, OCTAVIO AARON

LOPEZ, JOSE PEREZ, and HERSON TORRES, (collectively, the “Plaintiffs”), respectfully

submit this Memorandum of Law in Support of their Motion to Enforce the Settlement Agreed

Upon by The Parties. For the reasons stated below, Plaintiffs’ Motion should be granted.

                            BACKGROUND AND PROCEDURAL HISTORY

           On April 19, 2018, the parties participated in a private mediation with the Mediator, Martin

Scheinman, Esq. At the conclusion of the mediation, the parties entered into a settlement releasing

all of Plaintiffs’ wage and hour claims and Plaintiff MORA’s discrimination claims, which were

not alleged in the First Amended Class and Collective Action Complaint. All material terms of such

settlement were memorialized in a written “Term Sheet,” executed by the parties, which is attached

hereto as EXHIBIT A1.

            The Term Sheet specifies that the “Defendants and Collective (the ‘Parties’) participated in

a mediation with Marty Scheinman, and agreed to the following terms,” including, specifically that

“Defendants agree to pay to the Collective a total of $135,000 (the ‘Settlement Amount’) within 90

days.” Id. The Term Sheet contemplates that Defendants NGM MANGEMENT GROUP LLC,

COLUMBUS VILLAGE LLC, FIDI DISTRICT LLC, GEORGE HADJIPANAYI, and MICHAEL

PITSINOS (together, the “NGM Defendants”) would potentially default on payment of the

Settlement Amount. Id. Therefore, the Term Sheet sets forth that the Corporate Defendants, defined



1
    The Term Sheet is to be filed in camera with the Court.


                                                              1
as BAREBURGER GROUP LLC, BAREBURGER INC., BARE BURGER DIO INC.,

EURIPIDES PELEKANOS, GEORGE RODAS, EFTYCHIOS PELEKANOS, and GEORGIOS

DELLIS (together, the “Corporate Defendants”), “will guarantee the payment of the Settlement

Amount. In the event of a default, the Corporate Defendant will cure within 30 calendar days.” Id.

The Term Sheet was signed by a Corporate Defendant representative, EFTYCHIOS PELEKANOS,

and a NGM Defendant representative, GEORGE HADJIPANAYI. Furthermore, the Term Sheet

was subject to final approval by Corporate Defendant BAREBURGER GROUP LLC, to be

provided “by email from Defendants’ counsel to Plaintiffs’ counsel.” Id. On April 30, 2018,

Defendants’ counsel confirmed the settlement, and the parties informed the Court of the parties’

settlement in principle on the same day. See EXHIBIT B (Defendants’ counsel’s email confirming

settlement) and EXHIBIT C (Letter informing Your Honor of the parties’ settlement in principle).

       The Term Sheet records, inter alia, all of the material terms of the contemplated settlement

including:

        (i)     the total settlement amount;

        (ii)    the amounts to be allocated to Plaintiffs;

        (iii)   the amount to be allocated as attorney’s fees and costs;

        (iv)    the schedule of settlement payments to be tendered; and

        (v)     the scope of the release by Plaintiffs. EXHIBIT A.

       The Term Sheet was fully executed on April 19, 2018. It was executed on behalf of the

parties by Anne Seelig, Esq., counsel for Plaintiffs, and by Jeffery A. Meyer, Esq., who was at the

time of the mediation, and remains now on the record, the counsel for Corporate Defendants and

NGM Defendants. Id. The Term Sheet includes separate signature blocks for Counsel for Plaintiffs,




                                                  2
Counsel for Defendants, the representative of the Corporate Defendants, and the representative of

the NGM Defendants. Id. All parties personally signed their signature blocks Id.

         Pursuant to the Term Sheet, Defendants were drafting the settlement agreement and fairness

submission. Id. The parties were required to submit their proposed settlement for Cheeks review by

January 17, 2019. On January 17, 2019, Defendants’ Counsel informed Plaintiffs’ counsel that they

were unable to obtain an executed settlement agreement and that they anticipated that they will need

to file a motion to withdraw as Defendants’ counsel. Defendants’ Counsel informed Your Honor of

the same through their status letter, dated January 17, 2019. See EXHIBIT D (Defendants’ Letter

to the Court). On April 19, 2019, Defendants’ counsel withdrew as counsel for both the Corporate

Defendants and the NGM Defendants. On May 17, 2019, Counsel for NGM Defendants filed a

notice of appearance. On September 19, 2019, Counsel for Corporate Defendants filed a notice of

appearance.

         After counsel was retained by the Corporate Defendants and the NGM Defendants, the

parties then attempted to reach a new settlement. On October 31, 2019, after a teleconference with

Your Honor, the parties were again referred to mediation. On November 14, 2019, Raymond Nardo,

Esq., was selected as the mediator and the mediation was scheduled for January 13, 2020. At the

conclusion of the mediation, the parties could not reach a settlement.

         Therefore, Plaintiffs now move to enforce the agreed-upon settlement set forth in the Term

Sheet.

                                           ARGUMENT

         “It is an elementary principle of contract law that a party's subsequent change of heart will

not unmake a bargain already made.” Omega Eng'g, Inc. v. Omega, S.A., 432 F.3d 437, 445 (2d

Cir. 2005). Defendants remain bound by the Term Sheet, which was executed by Defendants’

counsel, Jeffery A Meyer, Esq., the Corporate Defendants’ representative, and the NGM


                                                  3
Defendants’ representative, on behalf of all Defendants. Defendants are not released from their

responsibility to comply with the Term Sheet, simply because they have changed their minds.

I.   THE COURT SHOULD ENFORCE THE SETTLEMENT ENTERED INTO BY THE
     PARTIES AS MEMORIALIZED BY THE LEGALLY BINDING TERM SHEET

       “There is a public interest in promoting settlement of lawsuits…and the courts have a

responsibility to promote settlements…” United States v. United States Currency in the Sum of Six

Hundred Sixty Thousand, Two Hundred Dollars, 423 F. Supp. 2d 14, 33 (E.D.N.Y. 2006) (internal

citations and quotations marks omitted). As such, “[a] district court has the power to enforce

summarily, on motion, a settlement agreement reached in a case that was pending before it.”

Meetings & Expositions, Inc. v. Tandy Corp., 490 F.2d 714, 717 (2d Cir. 1974). For the reasons

stated below, the Court should exercise its authority to enforce the settlement entered into the

parties, pursuant to the binding Term Sheet.

          A. The Term Sheet Constitutes A Binding Contract Between the Parties

       “Settlement agreements are contracts and must therefore be construed according to general

principles of contract law.” Red Ball Interior Demolition Corp. v. Palmadessa, 173 F.3d 481, 484

(2d Cir. 1999). “The fundamental basis of a valid, enforceable contract is a meeting of the minds

of the parties… on all essential terms…” Benicorp Ins. Co. v. Nat'l Med. Health Card Sys., 447 F.

Supp. 2d 329, 337 (S.D.N.Y. 2006). In determining whether a contract exists, a court must consider

the totality of the circumstances, strictly from an objective standpoint. Accordingly, where “a

contract is unambiguous, a party's subjective intent is irrelevant.” Brodeur v. City of N.Y., No. 04-

CV-1859(JG), 2005 U.S. Dist. LEXIS 10865, at *11 (E.D.N.Y. May 13, 2005). Here, the Term

Sheet was signed by Defendants’ counsel, the Corporate Defendants’ representative, and the NGM

Defendants’ representative, at the conclusion of a hard-fought, full-day, private mediation, before

the widely respected mediator Martin Scheinman, Esq. The settlement contemplated by the Term



                                                 4
Sheet was reached as a result of extensive, arms-length negotiations between the parties and their

experienced wage-and-hour counsel. There is no good-faith basis for any assertion that the Term

Sheet does not demonstrate the existence of a contract between the parties.

       Even though the Term Sheet is a preliminary memorialization of a formal settlement to be

recorded in a separate, more detailed agreement, it is still binding on all parties. Courts deciding

whether to enforce settlements based on preliminary or informal agreements primarily consider

“whether there has been an express reservation of the right not to be bound in the absence of a

[finalized] writing.” Galanis v. Harmonie Club of N.Y., 2014 U.S. Dist. LEXIS 140591, at

*21 (S.D.N.Y. Oct 2, 2014); see also Brown v. Cara, 420 F.3d 148, 154 (2d Cir. 2005) (whether

there has been an express reservation of the right not to be bound in the absence of a writing is

“frequently the most important” factor to consider for purposes of determining the enforceability

of a settlement). The Term Sheet demonstrates clearly that Defendants “agree[d] to pay the

Collective,” and that the “Corporate Defendants will guarantee the payment of the Settlement

Amount.” See EXHIBIT A. The Term Sheet does indicate that the “term sheet is subject to final

approval by Bareburger Group LLC, which shall be provided no later than April 23, 2018, by email

from Defendants’ counsel to Plaintiffs’ counsel.” Id. Subsequent to the mediation on April 19,

2018, Defendants’ counsel confirmed Defendants’ final approval of the agreed-upon settlement

terms as set forth in the Term Sheet and the parties informed Your Honor of the settlement in

principle. See EXHIBITS B and C. Therefore, the settlement contemplated therein is clearly

enforceable. See, e.g., Galanis., 2014 U.S. Dist. LEXIS 140591, at *25,

       The enforceability of the Term Sheet is also demonstrated by the partial performance of

the settlement (as shown by the joint requests informing the Court of a settlement, the email

exchange confirming settlement, and Defendants’ letter-motion requests to Your Honor requesting




                                                 5
an extension of time to file the settlement agreement for Cheeks review, see e.g., EXHIBITS B,

C, and E (Defendants’ letter motion requests for extensions to file the proposed settlement for

Cheeks review, dated June 18, 2018 and December 28, 2018)), see, e.g., Galanis., 2014 U.S. Dist.

LEXIS 140591, at *27; Jackson v. N.Y. City Dep't of Educ., 2012 U.S. Dist. LEXIS 77305, at *6-

7 (S.D.N.Y. June 4, 2012) (finding partial performance where “the parties began to perform on the

agreement by preparing and exchanging draft settlement documents, and most significantly,

communicated the settlement to the Court.”), and (2) the fact that all material terms of the

settlement were agreed upon recorded in the Term Sheet, see, e.g., Vacold LLC v. Cerami, 545

F.3d 114, 129 (2d Cir. 2008) (affirming the district court’s enforcement of a settlement agreement

where there was "no evidence from which [the Court] could conclude that the parties left material

terms of their agreement open to further negotiation"); Singer v. Xipto Inc., 852 F.Supp.2d 416,

425 n.7 (S.D.N.Y. 2012) ("[T]he undecided nature of the interest [term of the parties' agreement]

is only relevant [to the agreement's enforceability] if it is an 'essential' or 'material' term of the

Parties' bargain.").

        Finally, the Term Sheet is clearly enforceable, in view of the fact that Defendants

EFTYCHIOS PELEKANOS and GEORGE HADJIPANAYI personally signed the Term Sheet,

in the presence of their attorney, after participating in the April 19, 2018 mediation. See EXHIBIT

A. Even parties without legal representation are required to comply with settlements that they

personally negotiate and sign. See Earthlink, Inc. v. Pope, No. 1:03-CV-2558-JOF, 2007 U.S. Dist.

LEXIS 17599, at *7 (N.D. Ga. Mar. 14, 2007) (enforcing settlement against a pro se defendants

where that defendant “placed his signature on the extensive provision of the settlement agreement

set forth in a Binding Term Sheet … [and] … negotiated back and forth with Plaintiff’s counsel

on the language of carious documents that were being drafted to memorialize the terms of the




                                                  6
Binding Term Sheet.”); see also Gold v. Deutsche Aktiengesellschaft, 365 F.3d 144, 149 (2d. Cir.

1987)

          B. Cheeks Does Not Prevent Enforcement of The Agreed-Upon Settlement

      The parties’ intent to obtain court approval of the settlement of FLSA claims, as required

under Cheeks and evident in the Term Sheet and subsequently filed joint letter, have no bearing

on the validity of the contract. See EXHIBITS A and C. Had the Court rejected the proposed

FLSA settlement pursuant to Cheeks, the parties would have merely modified ancillary terms of

the FLSA settlement agreement to comply with the Court’s instructions and re-submitted the

settlement documents.

        That Cheeks approval did not occur prior to Defendants’ attempt to renege on the

settlement does not mean that the executed Term Sheet is not enforceable. If Cheeks approval were

a pre-requisite for the enforcement of any FLSA settlement, parties would be free to unilaterally

withdraw from FLSA settlements at any time prior to Cheeks approval, even in cases like this one

where the both parties have executed a Term Sheet of the material settlement terms. While Cheeks

permits courts to invalidate certain binding settlement agreements that do not comply with its

requirements, the decision cannot possibly be construed to provide a way out for parties that

change their minds regarding an agreed-upon settlement, like Defendants.

II.     THE COURT SHOULD AWARD FEES AND INTEREST TO PLAINTIFFS

          A. New Legal Fees Incurred

        Federal courts possess inherent powers that include the ability to sanction a party for

assessment of attorney’s fees, when a party has acted in bad faith, to reimburse the legal fees and

costs incurred by the other side. See Goodyear Tire & Rubber Co. v. Haeger, 137 S. Ct. 1178,

1186 (2017). Specifically, the fee award can be no more than what is required to redress the




                                                7
wronged party for the losses sustained. See Id. Finally, a sanction is calibrated to the damages

caused by the bad faith acts, or in other words, it covers the legal costs that the action incurs. See

Id.

       Furthermore, under 28 U.S.C. § 1927, a court may require any attorney “Who so multiplies

the proceedings in any case unreasonably and vexatiously … to satisfy personally the excess costs,

expenses, and attorneys’ fees reasonably incurred because of such conduct.” In awarding fees

under 28 U.S.C.§1927, the Second Circuit requires clear evidence that (1) challenged actions by

counsel were entirely without color; and (2) they were brought in bad faith. See Atrium Cos. V.

Unite Here!, 2011 U.S. Dist. LEXIS 99442, at *1 (S.D.N.Y. July 21, 2011). A claim is entirely

without color when it lacks any legal or factual basis. See Advanced Magnetic Closures, Inc. v.

Rome Fastener Corp., 607 F.3d 817, 833 (Fed. Cir. 2010). Bad faith can be found when an

attorney’s actions are so “completely without merit as to require the conclusion that they must

have been undertaken for some improper purpose such as delay.” See Zuric Am, Ins. Co. v. Team

Tankers A.S., 811 F.3d 584, 591 (2d Cir. 2016).

       In the present case, on April 19, 2018, the parties executed the Term Sheet, creating a

binding contract between the parties. Furthermore, as referenced above, the parties took multiple

steps towards performance of the settlement. However, Defendants have yet to follow and execute

the Term Sheet. There exists no legal or factual basis behind Defendants non-compliance with the

Term Sheet that was signed and executed by both Corporate Defendants and NGM Defendants.

Furthermore, steps were then taken towards partial performance of the Term Sheet, including

informing the Court that the parties have reached final agreement on the terms of the settlement

and were ready to file. See EXHIBIT E.




                                                  8
       Defendants non-compliance is subsequently in bad faith as well. Defendants have provided

no valid reasoning as to why the Term Sheet should not be enforced. Instead the parties have gone

through another mediation session and nearly two years have passed since the execution of the

Term Sheet. Despite the Corporate Defendants and NGM Defendants agreeing to and signing the

Term Sheet, and then taking steps towards partial performance, Defendants have ultimately stone-

walled Plaintiffs and refused to honor the executed Term Sheet. As a result, Plaintiffs have now

had to incur new legal fees in the process of compelling the Defendants to honor the executed

Term Sheet. It is clear that Defendants are trying to back out of the contract and delay the

proceedings, revealing their actions that are clearly in bad faith. Given the clarity of the Term

Sheet and the lack of any legal basis for refusing to execute the Term Sheet, an award of Plaintiffs’

legal fees incurred in enforcing the Term Sheet is warranted under the District Courts inherent

powers or 28 U.S.C. § 1927.

       Plaintiffs have incurred $8,030.00 in new legal fees in pursuing enforcement of the Term

Sheet (Representing 2.5 hours for C.K. Lee, Esq., Partner, at $800 per hour; 5 hours for Clara Lam,

Esq., 5th Year Associate at $550 per hour; 8.2 hours for Tenzin Tashi, Esq., 2nd Year Associate

at $400 per hour.) See EXHIBIT F (Attorney Time Sheets).

          B. Interest Penalties Should be Granted

       Plaintiffs are entitled to interest penalties on the settlement sum due to Defendants failure

to pay the Collective the required sum of $135,000 as indicated in the Term Sheet. Pursuant to

New York Civil Practice Law & Rules (“NY CPLR”) § 5004, the rate of interest on judgments

shall be nine percent (9%). The Term Sheet requires Defendants pay the Collective the entire

$135,000 within 90 days of execution, April 19, 2018, which would be July 18, 2018. As

Defendants failed to, Plaintiffs are entitled to interest on the whole settlement amount. Therefore,




                                                 9
for the span of July 18, 2018 to July 18, 2019, Defendants shall owe $12,150 in interest.

Furthermore, for the span of July 18, 2019 to February 24, 2020, Defendants shall owe $7,389.86

in interest.

        As a result, Defendants owe a total of $19,539.86 in interest penalties.

                                         CONCLUSION

        For the forgoing reasons, Plaintiffs respectfully request that the Court enforce the Term

Sheet, which was agreed upon by the parties, and grant Plaintiffs legal fees incurred and interest

penalties on the settlement award.


Dated: New York, New York                             Respectfully submitted,
       February 24, 2020
                                                      LEE LITIGATION GROUP, PLLC

                                              By:     /s/ C.K. Lee
                                                      C.K. Lee, Esq.
                                                      Lee Litigation Group, PLLC
                                                      148 West 24th Street, 8th Floor
                                                      New York, NY 10011
                                                      Tel: (212) 465-1188
                                                      Fax: (212) 465-1181

                                                      Attorneys for Plaintiffs, FLSA Collective
                                                      Plaintiffs and the Class




                                                 10
